NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit


                                        2007-3040



                                   DAVID H. WHELAN,

                                                             Petitioner,


                                            v.


                          UNITED STATES POSTAL SERVICE,

                                                             Respondent.

      Philip D. Moran, Law Offices of Philip D. Moran, P.C., of Salem, Massachusetts,
argued for petitioner.

       David M. Hibey, Trial Attorney, Commerical Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on the
brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Todd M. Hughes, Assistant Director. Of counsel was Elizabeth Thomas, Attorney.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2007-3040


                                  DAVID H. WHELAN,

                                                       Petitioner,

                                            v.

                         UNITED STATES POSTAL SERVICE,

                                                       Respondent.




                                    Judgment


ON APPEAL from the         Merit Systems Protection Board

in CASE NO(S).             PH0752060062-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

         Per Curiam (MICHEL, Chief Judge, SCHALL, Circuit Judge, and BUCKLO * ,
                                 District Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT



DATED: August 10, 2007                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk



*
 Honorable Elaine E. Bucklo, District Judge, United States District Court for the
Northern District of Illinois, sitting by designation.